 





Exhibit 10.11





AMENDMENT TO
EMPLOYMENT AGREEMENT

 

WHEREAS, Propanc Biopharma, Inc., f/k/a Propanc Health Group Corporation (the
“Company”), and James Nathanielsz (the “Executive”) entered into an employment
agreement as of February 25, 2015 (the “Employment Agreement”); and

 

WHEREAS, the Company and the Executive desire to amend the Employment Agreement
pursuant to Section 10 thereof to clarify the treatment of annual leave;

 

NOW, THEREFORE:

 

1. The Company and the Executive acknowledge that notwithstanding the existing
terms of the Employment Agreement, the Executive has accrued $121,884.00 of
unused annual leave as of the date hereof.     2. Section 3.8 of the Employment
Agreement shall be amended in its entirety, effective as of the date hereof, to
read as follows:

 

3.8 Annual Leave. The Executive is entitled to twenty (20) days annual leave,
exclusive of public holidays, for every twelve (12) months of continuous
employment with the Company. The annual leave will be pro-rated if the scope of
employment by the Executive becomes part time. Any unused annual leave will roll
over from year to year.

 

3. Section 4.1 of the Employment Agreement shall be amended in its entirety,
effective as of the date hereof, to read as follows:

 

(a) The Executive’s employment hereunder may be terminated upon the Executive’s
failure to renew the Agreement in accordance with Section 1, by the Company for
Cause or by the Executive without Good Reason. If the Executive’s employment is
terminated upon the Executive’s failure to renew the Agreement, by the Company
for Cause or by the Executive without Good Reason, the Executive shall be
entitled to receive:

 

  (i) any accrued but unpaid Base Salary; and         (ii) any accrued but
unpaid Annual Leave; and         (iii) reimbursement for unreimbursed business
expenses properly incurred by the Executive, which shall be subject to and paid
in accordance with the Company’s expense reimbursement policy; and         (iv)
such employee benefits (including equity compensation), if any, as to which the
Executive may be entitled under the Company’s employee benefit plans as of the
Termination Date; provided that, in no event shall the Executive be entitled to
any payments in the nature of severance or termination payments except as
specifically provided herein.

 

 

 

 

Items 4.1(a)(i) through 4.1(a)(iv) are referred to herein collectively as the
“Accrued Amounts.”

 

4. The second paragraph of Section 7.1 of the Employment Agreement shall be
amended in its entirety, effective as of the date hereof, to read as follows:

 

For purposes of this Section 7, “Prohibited Activity” is activity in which the
Executive contributes his knowledge, in whole or in part, as an employee,
employer, owner, operator, manager, advisor, consultant, agent, employee,
partner, director, stockholder, officer, volunteer, intern or any other similar
capacity to an entity engaged in the same or similar business as the Company,
including those engaged in the business of biotechnology or medical treatment.
Prohibited Activity also includes activity that may require or inevitably
requires disclosure of trade secrets, proprietary information or Confidential
Information.

 

5. Except as hereinabove amended, the provisions of the Employment Agreement
shall continue in full force and effect.

 

IN WITNESS WHEREOF, the Company and the Executive have caused this Amendment to
be executed on the 25th day of September, 2017.

 

PROPANC BIOPHARMA, INC.       By: /s/ Julian Kenyon   Name: Dr. Julian Kenyon  
Title: Director         JAMES NATHANIELSZ         Signature: /s/ James
Nathanielsz  

 

 

 

 